Citation Nr: 0203909	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-06 909A	)	DATE
	)
	)


THE ISSUES

1.  Whether a June 13, 1995 decision of the Board of 
Veterans' Appeals (Board) should be reversed or revised on 
the grounds of clear and unmistakable error (CUE). 

2. Whether an October 2, 1997 decision of the Board should be 
reversed or revised on the grounds of CUE.

(The issue of an earlier effective date for the grant of 
service connection for various respiratory disorders is the 
subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Irving M. Solotoff, Agent


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

In February 2000 the veteran filed a motion in which he asked 
that the Board's June 13, 1995, and October 2, 1997, 
decisions be revised or reversed on grounds of CUE.  See 38 
U.S.C.A. § 7111 (Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2001).  This decision constitutes the Board's 
determination on this motion.  

Parenthetically, the Board notes that an earlier Board 
decision, dated January 29, 1991, was vacated by Order of the 
United States Court of Veteran Appeals (now called the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
"Court")).  Therefore, as this Board decision was not final, 
it is not subject to reversal or revision on the basis of 
CUE.  

The Board also notes that the veteran has a separately 
docketed appeal for his claim of entitlement to an earlier 
effective date for a grant of service connection for chronic 
obstructive pulmonary disease.  As the outcome of the earlier 
effective date issue is dependent upon the outcome of the 
decision rendered by the Board in this CUE motion, the 
Board's decision on the earlier effective date issue will be 
separately issued in conformity with decision rendered 
herein.  

FINDINGS OF FACT

1.  By a decision entered on June 13, 1995, the Board denied 
the veteran's claim of service connection for chronic 
obstructive pulmonary disease with emphysema (hereinafter 
referred to collectively as "COPD"); the veteran did not 
appeal this decision.  

2.  The Board's June 1995 decision was adequately supported 
by the evidence then of record and rendered in conformity 
with the laws and regulations extant at the time.

3.  By a decision entered on October 2, 1997, the Board 
denied the veteran's application to reopen the previously 
denied claim of service connection for COPD; the veteran did 
not appeal this decision. 

4.  With respect to the Board's decision dated in October 
1997, the Board incorrectly applied the extant statutory and 
regulatory provisions by failing to find that new and 
material evidence had been received since the June 1995 
decision.  

5.  The veteran has shown that, but for the alleged error, 
the outcome of the October 1997 Board decision would have 
been different.


CONCLUSIONS OF LAW

1.  The June 13, 1995, Board decision was not clearly and 
unmistakably erroneous, and this decision remains final.  38 
U.S.C.A. §§ 7104, 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1100, 20.1400, 20.1401, 20.1403, 20.1404 (2001).

2.  The Board's failure in the October 2, 1997, Board 
decision, to reopen the veteran's claim of service connection 
for COPD was not in accordance with the applicable laws and 
regulations in effect at the time and was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural and Factual Background

Pursuant to a May 1949 RO rating decision the veteran was 
service-connected for chronic pleurisy and assigned a 10 
percent disability rating therefor.  

By a rating decision dated in April 1990, the RO denied the 
veteran's initial service connection claim for COPD, which he 
claimed was causally related to his service-connected 
pleurisy.  The veteran appealed that decision to the Board, 
which ultimately rendered a decision on June 13, 1995, that 
denied the veteran's COPD service connection claim (as was 
noted earlier herein, a prior Board decision, dated January 
29, 1991, was vacated by Order of the Court).  The June 1995 
Board decision was not appealed, and it became final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A June 1996 RO rating decision denied the veteran's 
application to reopen his claim of service connection for 
COPD on the basis that new and material evidence had not been 
received.  The veteran appealed this decision to the Board.  
By a decision dated October 2, 1997, the Board denied the 
veteran's application to reopen his COPD service connection 
claim.  The October 1997 Board decision was not appealed, and 
it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

In August 1999, the RO rendered a rating decision granting 
the veteran service connection for COPD and assigning a 100 
percent disability rating, effective January 13, 1999.  

Pursuant to a letter received by VA February 2000, the 
veteran claims that CUE was committed by VA in failing to 
award him service connection for COPD when he initially filed 
his COPD claim.  In accordance with 38 U.S.C.A. § 7111 and 38 
C.F.R. §§ 20.1400, 20.1404, this letter is considered a 
motion requesting that the Board's decisions of June 13, 1995 
and October 2, 1997 be reversed or revised on the basis of 
CUE.  In January 2002 the veteran submitted a letter stating 
that he had no additional argument or evidence aside from 
that which was already of record. 

(With respect to the veteran's argument that there was CUE in 
a rating decisions denying service connection for COPD prior 
to the June 1995 and October 1997 Board decisions, the Board 
notes that such rating decisions have been subsumed by the 
finality of those Board decision, which affirmed the RO's 
denials relevant to the veteran's COPD claims.  See 38 C.F.R. 
§ 20.1104 (2001).  As a matter of law, an RO decision that 
was appealed to the Board can not now be challenged on the 
basis of CUE.  See VAOPGCPREC 14-95, 60 Fed. Reg. 43187 
(1995) (a claim of CUE under 38 C.F.R. § 3.105(a) concerning 
a RO decision may not be considered where the Board has 
reviewed the entire record of the claim and has denied the 
benefit previously denied in the RO decision).)  

II. CUE

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  Rule 
1403, which is found at 38 C.F.R. § 20.1403 (2000), relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error. It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. (2) Duty 
to assist. The Secretary's failure to fulfill the 
duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)), the 
Court summarized the law for CUE, as follows:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

The veteran contends that the Board reached the wrong result 
when it denied his service connection claim for COPD in June 
1995 and subsequent application to reopen in October 1997.  
The veteran argues that the Board failed to properly apply 
the relevant laws and regulations, never evaluated the 
evidence properly, and that any reasonable fact-finder would 
have concluded differently since it is medically and 
scientifically impossible not to find that the veteran 
suffered from COPD as a result of service.  

A. CUE in the June 1995 Board Decision

With respect to the June 1995 Board decision, the veteran has 
failed to provide a valid basis for his conclusion that CUE 
was committed.  The veteran contends that the Board failed to 
fulfill VA's duty to assist or apply the benefit of the doubt 
doctrine.  In regard to the duty to assist, as explained 
above, 38 C.F.R. § 20.1403(d)(2) specifically states that a 
failure to fulfill the duty to assist cannot be a basis for 
CUE.  

Turning now to the veteran's contention that the Board failed 
to apply the benefit of the doubt doctrine, the Board notes 
that at the time of the June 1995 Board decision, the benefit 
of the doubt doctrine was outlined in 38 U.S.C.A. § 5107(b) 
and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This 
doctrine explains that if a state of equipoise between the 
positive evidence and the negative evidence exists, then the 
veteran is entitled to the benefit of the doubt and must be 
granted the award.  However, in its June 1995 decision the 
Board concluded, after carefully analyzing and weighing the 
evidence then of record, that the preponderance of the 
evidence was against the veteran's claim.  The Board observes 
that under 38 C.F.R. § 20.1403(d)(3), a disagreement as to 
how the facts were weighed or evaluated is not a basis for 
finding CUE in a Board decision.  As the veteran's contention 
that the benefit of the doubt doctrine was misapplied speaks 
to the manner in which the evidence of record was weighed, 
the Board finds that it provides no basis upon which to make 
a finding for CUE.

B.  CUE in the October 1997 Board Decision

In regard to the veteran's CUE claim concerning the Board's 
October 1997 decision that denied the veteran's application 
to reopen his COPD service connection claim on the basis of 
new and material evidence, the Board notes that the relevant 
statutory and regulatory provisions have remained essentially 
unchanged since October 1997.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

Considering the above definition of new and material evidence 
in light of the evidence of record at the time the October 
1997 Board decision, the Board is now compelled to find that 
new and material evidence, within the meaning of statutory 
and regulatory scheme extant at the time, had been received 
since the June 1995 Board.

Of particular interest in this analysis is the nature of 
additional medical evidence prepared by one of the veteran's 
private treating physicians, A. S. Lipschultz, M.D.  The 
October 1997 Board decision acknowledged Dr. Lipshultz's 
letters dated in December 1995 and June 1996 by stating that:

[Dr. Lipshultz] indicated to the appellant that it 
was his sense, based on his previous review of the 
appellant's records, including the work done in New 
York City, that he (the appellant) must have had 
some sort of inflammatory condition that occurred 
in World War II that led to a destructive process 
in his left lower lobe, and that that process 
probably led to the formation of the large left 
lower lobe bleb currently present.

The above quote from the October 1997 Board decision was 
considered to reflect cumulative evidence that was not new 
and material.

However, a more thorough reading of the December 1995 letter 
shows that Dr. Lipshultz had provided a much deeper analysis 
of the veteran's medical situation than had previously been 
of record, and was accompanied by fresh insight, as follows: 

While one could argue that your cyst is strictly a 
condition related to pulmonary emphysema, this is 
very unlikely based on its presence for a long 
period of time and its relationship to a previous 
history of the left lower lobe pneumonia with 
pleurisy and the fact that really no other cysts of 
that size are present in the lung.  The cyst then, 
by virtue of its size, is significantly interfering 
with lung function causing a decrease in lung 
elasticity, increased lung compliance, and, 
therefore, inability to forcefully expire air, the 
hallmark of worsening emphysema.  In other words, 
the cyst itself has further exacerbated your 
underlying condition of [COPD] and pulmonary 
emphysema....    

It is, therefore, my conclusion that the formation 
of the lung cyst that occurred during World War II 
while you were in the military has a direct 
relationship to the inflammatory condition that you 
acquired during your military obligation and that 
at the present time it is contributing in a major 
way to lung dysfunction....

While no one can be 100% certain that the cyst is 
directly related to the inflammatory condition that 
you developed in World Ware [sic] II, your history 
supports that diagnosis and in fact the location of 
the cyst and the findings on previous CT scanning 
further support the diagnosis. 

The above discussion bears directly and substantially upon 
the specific matter at hand, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In short, it tends to prove points not previously shown 
concerning the relationship of the veteran's COPD to service.  
Therefore, as the extant laws and regulations were 
misapplied, the case should have been reopened, and the 
October 1997 Board decision is so reversed.  


ORDER

The veteran's motion for revision or reversal of the Board's 
June 13, 1995,  decision on the basis of clear and 
unmistakable error is denied.

The veteran's motion for revision or reversal of the Board's 
October 2, 1997, decision on the basis of clear and 
unmistakable error is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you. 

 




